Title: Robert Walsh to Thomas Jefferson, 27 January 1818
From: Walsh, Robert
To: Jefferson, Thomas


                    
                        Dear Sir
                        City of Washington
Jany 27th 1818
                    
                    I thank you sincerely for the letter with which you have honoured me. I did not intend that the Dissertation of Playfair Should be returned, as I possessed another copy; but I am heartily glad, at all events, that I have been the means of contributing to your amusement. The Professor himself would attach no Small importance to the opinion which you have pronounced on his work, and I rejoice in it particularly, from the affection which I cherish for that excellent man. I think he may be accused of negligence in Some parts, and I know enough of his habits to be certain, that he bestowed much less care & time on his task, than Dugald Stewart. He has written a Biographical Memoir of Hutton the Geologist, which he Seems to prize above his other occasional performances. It contains an exposition of Hutton’s peculiar metaphysics, that made a strong impression upon me when I read it Some years ago.
                    The intimation of a wish from you, touching the translation & publication of M. de Tracy’s Principes, would be enough for me, independently of the acknowledged merit of his labors in Ideology. I think the Treatise in question might very well have a place in the American Register, of which the chief object was the preservation of literary efforts universally and permanently valuable. I fear, however, that the undertaking is about to be abandoned by the Bookseller, Mr Dobson of Philadelphia, in consequence of a more limited Subscription, than is compatible with his views of profit. He hesitates about putting a third volume to press, & is to communicate to me e’re long, his determination. The man is no ways qualified for the business of Superintending the distribution of Such a work. To have recourse to another publisher would be idle, as the result would, in all likelihood, be the Same. I shall be chagrined at So early a miscarriage, because I expected to make my plan better understood & relished, in the two Succeeding volumes, and because I believe it fitted to be useful beyond that of the ordinary compilations of the kind. I would request you to Send me Mr de Tracy’s manuscript by a Safe  person, to be used, in the event of a continuation of the Register, and, in any case, to be carefully handled & returned.
                    In the first week of November, I put into the hands of Mr Milligan of George Town, the whole correspondence of Grimm & Diderot (16 vols), and Solicited him to have them conveyed to you as speedily as possible. As he shewed me a box which he was then preparing for you, I took it as certain that you would be communing with your old acquaintance, the Baron, early in Decr, at the latest. But, on visiting the Store of Milligan, a few days ago, I discovered that he had not Sent my parcel, & was  doubtful whether a good opportunity would Soon present itself. We are now both on the alert for one. I am quite out of humor with the delay, for I am Sure that you could not fail to be entertained  with the work, in your moments of relaxation.
                    Mr Correa & myself have both read the Report of the Trustees of your College, to the Legislature of Virginia. We ascribe it to your  indefatigable & disciplined pen. I need not Say what edification & pleasure, it is calculated to afford to his mind. He dwells with delight upon the vision of Science & Literature engaged, in your Valley, & under the shade of Monticello, in their most exalted & beneficent labors. If I could believe that you would be fully comprehended by any number of men in your Legislature, that they would be able to embrace within their ken, the whole horizon which you open, & over which you can always  shed for them the clearest lights, I should be confident of the accomplishment of all your patriotic wishes. But we are So blind & Self-sufficient in our generation!
                    We moan at the loss of Dr Wistar. He was the Brother of Mr Correa, & the Father of myself & my family. I know what he was to you, & that the relation in which he stood towards you, was to him a Source of the dearest pride & delight.—His physicians have determined that  he was thus prematurely carried off by a most malignant typhus-fever.
                    I know not how to express my gratitude for the kind phrases which terminate your letter. It will not, probably, be in my power to avail myself of your flattering invitation, but nothing, certainly, would more accord with my tastes & inclination. You will be pleased to tender my most respl compts to your excellent family, & believe me, truly,
                    
                        your obt Servt
                        Robert Walsh Jr
                    
                